Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 26, 2006                                                                                    Clifford W. Taylor,
                                                                                                                Chief Justice

  127733                                                                                              Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
  FORD MOTOR COMPANY,                                                                                 Robert P. Young, Jr.
           Petitioner-Appellant,                                                                      Stephen J. Markman,
                                                                                                                     Justices

  v                                                                SC: 127733
                                                                   COA: 247186
                                                                   MTT: 00-294990
  TOWNSHIP OF BRUCE,
           Respondent-Appellee.
  _________________________________________/

         By order of October 19, 2005, the application for leave to appeal was held in
  abeyance pending the decisions in Ford Motor Company v City of Woodhaven, City of
  Sterling Heights, and Township of Bruce (Docket Nos. 127422, 127423, 127424). On
  order of the Court, the case having been decided on June 28, 2006, 475 Mich 425 (2006),
  the application is again considered, and it is DENIED as moot.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 26, 2006                  _________________________________________
           l0918                                                              Clerk